NUMBERS 13-12-00061-CR and 13-12-00062-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG

DEBORAH JOYCE TURNER AKA DEBORAH
TURNER PUENTE AKA DEBORAH JOYCE TURNER,                                            Appellant,

                                                v.

THE STATE OF TEXAS,                                                                  Appellee.


                   On appeal from the Criminal District Court
                         of Jefferson County, Texas.1


                            MEMORANDUM OPINION
                  Before Justices Rodriguez, Garza, and Vela
                  Memorandum Opinion by Justice Rose Vela
       Appellant, Deborah Joyce Turner AKA Deborah Turner Puente AKA Deborah

Joyce Turner, pleaded guilty to two separate offenses of delivery of a controlled
       1
          These cases are before the Court on transfer from the Ninth Court of Appeals in Beaumont
pursuant to an order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West,
2005).
substance in amounts of at least one gram or more and less than four grams. See TEX.

HEALTH   AND   SAFETY CODE ANN. § 481.112 (West 2010). She pleaded guilty to both

offenses without an agreement with respect to punishment, except that any sentence

imposed would not exceed ten years.         After a sentencing hearing, the trial court

sentenced her to ten years of imprisonment for each offense to run concurrently.

Appellant timely perfected these appeals, and as discussed below, her court-appointed

counsel filed Anders briefs. We affirm.

                                    I. ANDERS BRIEF

      Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant's

court-appointed appellate counsel filed briefs and motions to withdraw with this Court,

stating that his review of the record yielded no grounds of error upon which an appeal can

be predicated.    Counsel's briefs meet the requirements of Anders as they present

professional evaluations demonstrating why there are no arguable grounds to advance

on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) ("In

Texas, an Anders brief need not specifically advance 'arguable' points of error if counsel

finds none, but it must provide record references to the facts and procedural history and

set out pertinent legal authorities.") (citing Hawkins v. State, 112 S.W.3d 340, 343–44

(Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3

(Tex. Crim. App. 1991).

      In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant's counsel has carefully discussed why, under controlling authority,

there are no reversible errors in the trial court's judgment. Counsel has informed this


                                            2
Court that he has: (1) examined the records and found no arguable grounds to advance

on appeal; (2) served a copy of the briefs and counsel's motions to withdraw on appellant;

and (3) informed appellant of her right to review the record and to file pro se responses in

each case.2 See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In

re Schulman, 252 S.W.3d at 409 n.23. More than an adequate period of time has

passed, and appellant has not filed any pro se response. See In re Schulman, 252
S.W.3d at 409.

                                     II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record in each case as well as counsel's

briefs, and have found nothing that would arguably support an appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005) ("Due to the nature of Anders

briefs, by indicating in the opinion that it considered the issues raised in the briefs and

reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1."); Stafford, 813 S.W.2d at 509.

There is no reversible error in the record. Accordingly, the judgments of the trial court

are affirmed.




        2
          The Texas Court of Criminal Appeals has held that "the pro se response need not comply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues." In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

                                                    3
                                    III. MOTION TO WITHDRAW

        In accordance with Anders, appellant's attorney asked this Court for permission to

withdraw as counsel for appellant in both cases. See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) ("[i]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.") (citations omitted)). We grant counsel's

motion to withdraw. Within five days of the date of this Court's opinion, counsel is

ordered to send a copy of this opinion and this Court's judgment to appellant and to

advise her of her right to file a petition for discretionary review.3 See TEX. R. APP. P.

48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d
670, 673 (Tex. Crim. App. 2006).



                                                               ROSE VELA
                                                               Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of October, 2012.


        3
            No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2.
Effective September 1, 2011, any petition for discretionary review must be filed with the clerk of the Court of
Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the
requirements of Texas Rule of Appellate Procedure 68.4. See TEX. R. APP. P. 68.4.
                                                       4